Citation Nr: 0932352	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  97-29 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to October 16, 1991, 
for the grant of service connection for schizophrenia and the 
assignment of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1979.  
He was born in 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX, in December 2003.  
During the course of the adjudication of the claim, the VARO 
of jurisdiction was changed to Phoenix, AZ.  The Veteran had 
earlier lived in Chicago, and at various times during the 
course of the current adjudication he resided in Mexico.

The case was remanded by the Board in August 2007 for a 
Travel Board hearing.  The Veteran provided testimony before 
the undersigned Veterans Law Judge at the RO in January 2008, 
a transcript is of record.  

In a decision issued on June 17, 2008, under a different 
docket number, the Board found that there was a timely appeal 
on the issue of entitlement to an effective date prior to 
October 16, 1991, for the grant of service connection for 
schizophrenia and the assignment of a 100 percent rating.  To 
that limited extent, that appeal was granted.

In another decision dated June 17, 2008, under the docket 
number herein shown, the Board remanded the issue shown on 
the front page of this decision, for additional development.


FINDING OF FACT

On July 7, 2009, the Board was notified by the RO that the 
Veteran had died on January [redacted], 2009, in Mexico; this is 
confirmed in the file by a Social Security Administration 
(SSA) printout in lieu of a death certificate.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board no longer has 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A § 7104(a)(West 2002); 38 C.F.R. § 20.1302 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (who was the appellant in this 
case) died during the pendency of this appeal.  As a matter 
of law, such claims do not survive the appellant's death.  
Zevalink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet,. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994). 

This appeal on the merits has become moot by virtue of the 
death of the Veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for the purposes of processing 
the claim to completion.  Such a request must be filed not 
later than one year after the date of the appellant's death.  
See also Veterans Benefits Improvement Act of 2008, Public 
Law No. 110-389, 212, 122 Stat. 4145, 4151 (2008) (creating 
new 38 U.S.C.A. § 5121A, for substitution in case of death of 
a claimant who dies on or after October 10, 2008).  Any 
filing of a request for substitution, e.g., for the purposes 
of accrued benefits, if applicable, is to be made with the 
above RO, from which the claim originated.


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


